internal_revenue_service number info release date index number ------------------------- --------------------------- ----------------------------------- department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-117161-04 date date this letter is in response to a letter dated date submitted on request to revoke sec_179 election ------------------------------------- in re in re ---------------------------------- tax years ------------------- dear -------------- taxpayer’s behalf to the commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on taxpayer’s and federal_income_tax returns for certain property placed_in_service in respectively in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2004_1 2004_1_irb_1 a copy of selected selections of revproc_2004_1 has been enclosed for your reference we hope that you find the following general information to be helpful that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 with respect to a taxable_year beginning in and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations revproc_2004_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are we are enclosing a copy of sec_179 of the code and the regulations under genin-117161-04 required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2004_1 also note that sec_15 of revproc_2004_1 provides that if a request for a private_letter_ruling involves several unrelated transactions each transaction is treated as a separate request for a private_letter_ruling and that as a result a separate fee will apply for each unrelated transaction if you should decide to request a private_letter_ruling section dollar_figure of revproc_2004_1 provides information as to where to send the request also as we have noted above section of revproc_2004_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2004_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at -------------------- letter is being sent to your authorized representative mark pitzer enclosures mark pitzer senior counsel branch office of associate chief_counsel passthroughs and special industries in accordance with the power_of_attorney on file with this office a copy of this sincerely yours
